

CONTRACTOR AGREEMENT


This Contractor Agreement is made and effective on the date last set forth below
by and between WorldGate Service, Inc. (“WG”) and the party identified below as
Contractor. In consideration of the conditions set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the WG and Contractor, intending to be legally bound, hereby agree
as follows:


1.           Services to be performed: Contractor agrees to perform the duties
of principal financial officer and principal accounting officer of WorldGate
Communications, Inc. and its subsidiaries (the “Services”), including performing
all finance, accounting and related services, preparing financial statements and
reports to be filed with the Securities and Exchange Commission and signing the
necessary certifications relating to the reports to be filed with the Securities
and Exchange Commission, or such other related services as requested by the
Chief Administrative Officer or such other person as may be designated by WG
(the “Coordinator”).


2.           Term and Compensation:  As full compensation for the performance of
the Services, WG shall pay Contractor a monthly fee of $7,916.66 for the
Services, which shall be prorated based on the actual number of days Contractor
was retained by WG for any partial months.  WG shall pay Contractor the amount
of the monthly fee earned on the15th and last day of each month (or if such date
is not a business day, on the following business day) subject to the receipt of
a reasonably detailed invoice by WG from Contractor.


3.           Terms and Conditions:  The Exhibit A: Standard Terms and Conditions
for Consulting Services attached hereto are incorporated by reference into this
Contractor Agreement.


IN WITNESS WHEREOF, the parties hereto acknowledge their agreement:


Contractor:
 
WorldGate Service, Inc.
         Signature:
    /s/Edward Cummings .
 
By:
   /s/Christopher Vitale .
Name: Edward Cummings
   
Name: Christopher Vitale
     
Title: Chief Administrative Officer
Date: July 15, 2011
         
Date: July 15, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
STANDARD TERMS AND CONDITIONS FOR CONSULTING SERVICES
 
1. Appointment. Contractor has special expertise and knowledge pertinent to the
Services. WG desires to avail itself of such expertise and knowledge and in
reliance thereon engage Contractor to provide the Services. WG further desires
to obtain the full benefit of the information, ideas, improvements, writings and
inventions which may result from this engagement. Contractor is willing to
accept such engagement and devote his best efforts to provide WG with the
Services it seeks, and to do so in a timely manner. Contractor warrants that (i)
it has the authority to enter into this relationship and perform the Services
requested hereunder; (ii) it will so perform the Services in a timely manner and
with the highest standards of workmanship and professionalism, and (iii) the
Services will not infringe any proprietary or other property, contract or
personal right of any third party. Contractor agrees to provide the Services.
Contractor shall further submit such written reports to WG as are reasonably
requested by WG to disclose fully the nature of the consulting work done under
the Contractor Agreement and the results and conclusions reached. Contractor
shall promptly provide all documentation prepared or reviewed by Contractor in
native electronic format to the Coordinator.
 
2. Schedule. The intended schedule for the Services will be determined by the
Coordinator in his/her reasonable discretion. Contractor will use all reasonable
efforts to comply with such schedule. Contractor agrees to provide the Services
through December 1, 2011. Notwithstanding anything to the contrary in the
Contractor Agreement, (i) either party may at any time terminate its
relationship hereunder for any breach hereof by the other party which remains
uncured (to the extent the same may be cured) after at least ten day’s prior
notice thereof, and (ii) WG retains the right to immediately terminate this
relationship at any time and for its convenience upon notice to Contractor. WG’s
rights hereunder shall be deemed fully vested with respect to the Services for
which it has paid or reimbursed Contractor.3. Compensation. In addition and if
indicated in the Contractor Agreement, Contractor shall be reimbursed for all
reasonable non-local travel and other out of pocket expenses incurred in the
performance of the Services, provided such expenses are pre-approved in writing
by the Coordinator. Reimbursement to Contractor of the aforementioned expenses
and compensation will be made within thirty days after WG’s approval of the
submission by Contractor of each written, detailed request for reimbursement
(with attached receipts and related documentation).
 
4. Assistance. Contractor shall obtain the written approval of WG prior to
engaging any personnel or third parties to assist in the performance of any
duties hereunder or providing any information relating to this relationship to
any such third party. In the event Contractor utilizes any such third party
(including its personnel) in the performance of this relationship, Contractor
will be solely responsible for compensating the third party (unless such expense
has been pre-approved in writing by WG and in such writing WG has agreed to
separately pay such expense) and will obtain the written agreement of the third
party to be bound by the provisions hereof to the same extent as Contractor is
bound.
 
5. Restrictive Covenant. During the term of the Contractor Agreement, Contractor
shall devote in good faith, its best efforts in the timely performance of its
duties hereunder, and shall not engage in other activities or pursuits, directly
or indirectly, that create a material conflict of interest with the proprietary
interests of WG hereunder or otherwise materially restrict the performance of
its obligations hereunder.
 
6. Confidential Information. “Confidential Information” means (a) any and all
information concerning WG or its affiliates which has been or is, in the future,
furnished by WG or any of its affiliates to the Contractor or any of its
affiliates, orally or in writing (whatever the form or storage medium),
including information concerning its subsidiaries, affiliates, businesses,
operations, markets, equipment, products, product specifications, designs,
documentation, technical data, trade secrets, processes, computer programs (in
object or source code form), know-how, research and development, financial
condition, results of operations, projections, strategies, marketing
information, contracts (including the Contractor Agreement and the transactions
contemplated by the Contractor Agreement), customers, employees and prospects,
and (b) any and all notes, analyses, compilations, studies or other documents
prepared by Contractor or any of its affiliates containing or reflecting any
Confidential Information described in clause (a). The term “Confidential
Information” does not include information which Contractor demonstrates: (i) was
or becomes generally available to or known by the public (other than as a result
of a disclosure directly or indirectly by Contractor or any of its affiliates
who received such information pursuant to the Contractor Agreement); or (ii) was
or becomes available to Contractor or any of its affiliates on a
non-confidential basis, prior to its disclosure to Contractor by WG or its
affiliates; provided that, the source of such information is not otherwise known
by Contractor after reasonable investigation to be bound by a confidentiality
agreement with WG or any of its affiliates, or to be under a contractual, legal,
fiduciary or other obligation to WG or any of its affiliates not to transmit the
information to Contractor.
 
Any Confidential Information provided to Contractor will be used by Contractor
and its affiliates solely for the purpose of complying with its obligations
under the Contractor Agreement and shall not be used by Contractor for any other
purpose. Contractor shall treat the Confidential Information with the same
degree of care as it would its own, but in no event with less than reasonable
care. Contractor shall maintain the strict confidentiality of any Confidential
Information provided to it or any of its affiliates by WG or any of its
affiliates and shall not disclose any part of it to any other person; provided
that, (a) it may disclose Confidential Information to those of its affiliates
who have a reasonable need to know such information in order to assist
Contractor in complying with its obligations under the Contractor Agreement, and
(b) it may disclose any such Confidential Information as required by applicable
law, accounting rule, self-regulatory organization or the rules of any
securities exchange or market. Except as otherwise provided in this Contractor
Agreement, WG and its affiliates shall retain the entire right, interest and
title to the Confidential Information. Unless and only to the extent otherwise
set forth in the Contractor Agreement, no license under any circumstances is
hereby granted or implied by the provision of Confidential Information to
Contractor. All goodwill created from the use of Confidential Information inures
to the benefit of WG and its affiliates.
 
 

--------------------------------------------------------------------------------

 
 
In the event of a termination or expiration of the Contractor Agreement and
subject to the other provisions of the Contractor Agreement, Contractor shall
immediately (a) cease using the Confidential Information and (b) return to WG
(or destroy) any Confidential Information furnished by WG or any of its
affiliates. Notwithstanding the return or destruction of the Confidential
Information, Contractor and its affiliates will continue to be bound by its
obligations of confidentiality and other obligations under the Contractor
Agreement. Contractor shall not disclose or otherwise make available to WG any
information obtained by it from other entities on a confidential or restricted
basis that is not permitted to be disclosed to WG. Except as otherwise provided
in this Contractor Agreement, Contractor recognizes and agrees that nothing
contained in this relationship shall be construed as granting to Contractor any
rights by license or otherwise to any information disclosed hereunder or to
which Contractor otherwise gains access as a result of this Contractor Agreement
and the performance of the Services or to any intellectual property rights of
WG, its affiliated companies, customers or suppliers. The obligations of this
Section shall survive any termination or expiration of the Contractor Agreement.
 
7. Inventions, Writings and Discoveries. “Intellectual Property Rights” means
all trade secrets, patents and patent applications, trademarks (whether
registered or unregistered and including any goodwill acquired in such trade
marks), service marks, trade names, business names, internet domain names,
e-mail address names, copyrights (including rights in computer software), moral
rights, database rights, design rights, rights in know-how, rights in
confidential information, inventions (whether patentable or not) and all other
intellectual property, moral and proprietary rights (whether registered or
unregistered, and any application for the foregoing), and all other equivalent
or similar rights which may subsist anywhere in the world. Contractor grants to
WG and its affiliates a non-exclusive, worldwide, royalty-free, irrevocable,
perpetual license to use, import, copy, execute, reproduce, display, perform,
and distribute copies of in products of WG or its affiliates and modify
(including creating improvements and derivative works based on) the Services,
including any software or otherwise developed pursuant to this engagement, or
which arose outside the scope of the Contractor Agreement if reasonable or
necessary for WG to exercise its rights in the Services. All software included
in the Services shall be electronically delivered by Contractor to WG.
Contractor represents, warrants and covenants that the Services, the results of
such Services, or any other products or processes provided under this Contractor
Agreement, does not infringe any patent, copyright, trademark, trade secret,
intellectual property right, private right, right of publicity or privacy or any
other proprietary or personal interest whether contractual, statutory or common
law of a third party, whether such are provided alone or in combination with
other products, software or processes. The obligations of this Section shall
survive any termination or expiration of the Contractor Agreement.
 
8. Miscellaneous.
 
The Contractor Agreement constitutes the entire agreement between the parties
hereto with reference to the subject matter hereof and supersede all prior
agreements and understandings between them relating to the subject matter
hereof. No modification hereof shall be binding unless it is in writing and
signed by both parties.
 
No waiver of any provision of this Contractor Agreement shall be effective
unless made in writing. No waiver of any provision of this Contractor Agreement
shall be deemed or construed a waiver of any other provision hereof, nor shall
such waiver constitute a waiver of any subsequent breach of the same or any
other provision of this Contractor Agreement. Unless the context of this
Contractor Agreement clearly requires otherwise, references to “including” and
“include” have the inclusive meaning identified with the phrase “but not limited
to”.
 
The rights and obligations of the parties to this Contractor Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to its conflicts of law principles.
Contractor agrees and consents to the jurisdiction of the Commonwealth of
Pennsylvania and expressly waives any and all objections to jurisdiction or
venue in such courts.
 
This Contractor Agreement does not create a partnership between the parties, nor
any form of legal association which would impose liability on one party for the
acts or omissions of the other. Contractor is wholly responsible for all taxes
(including income taxes, social security, workers' compensation, etc.) not
withheld by WG and due with respect to the payments made hereunder. Contractor
acknowledges that the Services to be rendered by it are unique and personal.
Accordingly, Contractor shall not assign any of its rights or delegate any of
its duties or obligations under this Contractor Agreement without the prior
written permission of WG. Any attempted unauthorized assignment or delegation by
Contractor shall be void. WG retains the right to assign this Contractor
Agreement at any time.
 
The prevailing party in any legal action brought by one party hereto against the
other shall be entitled, in addition to any other rights and remedies it may
have, to reimbursement for its expenses incurred thereby, including court costs
and reasonable attorneys' fees. Any legal action bought against WG must be
commenced within one year after the cause of action accrues and in no event
later than ninety days after the expiration or termination of the Contractor
Agreement.
 
Contractor shall comply with all statutes, laws, rules and regulations
applicable to the performance of the Services. Contractor will indemnify and
hold WG harmless, against all claims, actions, liability, damage, loss and
expense (including investigative expense and attorney's fees), arising or
alleged to arise from any duty owed to Contractor's employees or agents or as
may otherwise result from Contractor's default hereunder. Contractor
acknowledges that in the event of any breach or threatened breach of any
provision of this Contractor Agreement, the remedy at law will be inadequate and
WG will be entitled, in addition to any other remedy available at law, to
appropriate injunctive and other equitable relief. IN NO EVENT SHALL WG BE
LIABLE FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES. Contractor's remedy
for any breach of this Contractor Agreement shall not exceed the agreed price
for any Services performed hereunder.
 
[End of Exhibit A]
 
 
 

--------------------------------------------------------------------------------

 
